Citation Nr: 1625848	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  14-27 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder and depression.

2.  Entitlement to nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

A. Cryan, Counsel









INTRODUCTION

The Appellant served on active duty from January 1977 to April 1977, on active duty for training (ACTDUTRA) from April 1977 to August 1977, in the Air National Guard from September 1977 to August 1978, and on active duty from September 1978 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

The Appellant requested a hearing before the Board when he submitted his VA Form 9 in July 2014.  However, in correspondence received in July 2014, the Appellant withdrew his request for a hearing.  


FINDINGS OF FACT

1.  The Appellant does not have an acquired psychiatric disorder that was caused or aggravated by his service.

2.  The Appellant did not serve during a period of war and was not discharged from service for a service-connected disability.


CONCLUSIONS OF LAW

1.  Criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


2.  The Appellant's military service does not meet threshold service eligibility requirements for VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 101, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.2(f), 3.3(a)(3) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The duty to notify has been met.  Moreover, the Appellant has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Pursuant to the duty to assist, the Appellant was afforded a VA examination with regard to the claim for service connection for an acquired psychiatric disorder.  The report of that examination is deemed more than adequate.  The Board notes that the VA examiner indicated that the Appellant's service personnel records could include mental health symptoms of an undiagnosed mental illness during service but that they were not available for review.  However, as the service personnel records, which are of record, do not include reference to any psychiatric symptoms or aberrant behavior, there is no prejudice to the Veteran.  

Regarding records, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Appellant "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Appellant has indicated no such records exist and all pertinent records have been obtained.   

II.  Service Connection

A review of the Appellant's service treatment reports (STRs) reflects a normal psychiatric evaluation at the September 1978 entrance examination.  The Appellant reported frequent trouble sleeping and nervous trouble on a report of medical history form prepared in conjunction with the entrance examination.  The Appellant did not report any psychiatric symptoms on a report of medical history form prepared in conjunction with the separation examination.  The records do not include any reference to complaints, findings, or treatment for any psychiatric disorders during service.  The Appellant's May 1979 separation examination reflects a normal psychiatric evaluation.  

The Appellant's service personnel records reflect that the Appellant underwent several Article 15 proceedings during service.  The records reflect that he was absent without leave (AWOL) on several occasions and stole several items from the Fort Bragg Main PX.  The records do not include any reference to any psychiatric symptoms or aberrant behavior.  	

VA treatment reports dated from December 1998 to May 2014 reflect various psychiatric disorders including schizoaffective disorder, depression, bipolar disorder, schizophrenia, major depressive disorder, alcohol dependence, and substance abuse.  There were no references to his active service.

At a VA mental disorders examination dated in January 2013, the examiner reviewed the Appellant's claims file and relevant medical history and conducted a psychiatric evaluation of the Appellant.  The Appellant was diagnosed with schizoaffective disorder, depressed type and alcohol dependence, in remission.  The examiner opined that the Appellant's psychiatric disorder was less likely than not incurred in or caused by service.  

The examiner's rationale was that the Appellant's STRs include only one mention of possible mental health symptoms on the Appellant's September 1978 report of medical history form prepared in conjunction with his entrance examination.  The examiner noted that these symptoms were not reported at the Appellant's separation from service and the separation examination reflected no finding of any mental illness.  The examiner reported that it would not have been unusual for schizoaffective disorder to have manifested itself at the time of the Appellant's service as that would have been the age when psychotic illnesses tend to begin in males.  However, symptoms of sleep disturbance and nervousness are extremely nonspecific and based on that evidence alone are not enough to link those symptoms to the Appellant's current diagnosis.  The examiner noted that the Appellant also indicated at the VA examination that depression was not a significant issue for him during service.  The examiner also noted that while the Appellant had Article 15s which could have been related to undiagnosed mental health symptoms during service, the Appellant could not remember the circumstances of the incidents.  The examiner concluded that based on a review of the evidence in the claims file, there was no evidence of a mental health condition during service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may also be granted for a psychosis, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

According to 38 C.F.R. § 3.384 (2015), a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

Compensation is not payable for a disability that is a result of the appellant's own alcohol or drug abuse.  See 38 U.S.C.A. §§ 105, 1131 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301(c) (2015); Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351; see also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Appellant is not entitled to service connection for an acquired psychiatric disorder.    

The Appellant's service treatment records have been discussed.  The records do not reflect any psychiatric diagnoses during service.  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(b). 

The earliest post-service medical evidence of treatment for psychiatric symptoms is dated in 1998, which is almost twenty years after his active duty service.  There is no competent opinion of record in support of the claim.  The only competent opinion of record is the January 2013 VA opinion, and this opinion weighs against the claim.  This opinion is considered highly probative evidence, as it is shown to have been based on a review of the Appellant's claims file, and as it is accompanied by a sufficient rationale.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

It is important for the Appellant to understand that to the extent that the Appellant may currently have alcohol or substance abuse disorders, these are not compensable disabilities under the law.  See 38 C.F.R. §§ 3.1(n), 3.301(c), 303(c), 4.9.  Finally, there is no evidence to show that a psychosis was manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  The best evidence, in fact, provides evidence against this claim.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Acquired psychiatric disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific findings are needed to properly assess and diagnose these disorders.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The issue on appeal is based on the contention that an acquired psychiatric disorder is related to the Appellant's service.  The Board has determined that the claimed disability is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  Id.  The Appellant's service treatment reports and post-service medical records have been discussed.  An acquired psychiatric disorder is not shown until well after separation from service.  The only competent opinion of record weighs against the claim.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed disability due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49   (1990); Ortiz v. Principi, 274 F. 3d 1361   (Fed. Cir. 2001).





III. Nonservice-Connected Pension Benefits

The Appellant contends that he deserves a nonservice-connected pension as a result of his military service.   

The Board has carefully reviewed the Appellant's contentions and the evidence of record, and the Board sympathizes with the Appellant's current situation.  However, for the reasons discussed below, the Board is precluded by law from granting the Appellant's claim.

Under VA regulations, the payment of nonservice-connected pension benefits is provided to Veterans who are permanently and totally disabled from a nonservice-connected disability, which is not the result of willful misconduct, but only where the Veteran has the requisite active military service during a "wartime" period.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).

A Veteran meets the service requirements of that section if he or she served in active military, naval or air service under one of the following conditions: (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 C.F.R. § 3.6(a).

In this case, the Appellant served on active duty from January 1977 to April 1977, on active duty for training (ACTDUTRA) from April 1977 to August 1977, and in the Air National Guard from September 1977 to August 1978.  The Appellant's DD214 reflects that he served on active duty from September 1978 to May 1979.  The Appellant's DD-214 does not reflect any foreign service and the Appellant did not serve during a period of war.  For clarification, VA regulations establish which dates constitute periods of war.  See 38 C.F.R. § 3.2.  The personnel records do not reflect service overseas for any period of time. 

Because the Appellant's active service did not fall during a wartime period, his service does not meet the threshold requirement for nonservice-connected pension benefits. Additionally, neither the Appellant's ACTDUTRA or the Appellant's Air National Guard service fell during a wartime period.  

While the Board is very sympathetic toward the Appellant, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  As such, regardless of how disabled a person may currently be, without the requisite wartime service, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

Therefore, the Appellant's appeal is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to nonservice-connected pension benefits is denied.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


